DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Information Disclosure Statement 
 An applicant's duty of disclosure of material information is not satisfied bypresenting a patent examiner with "a mountain of largely irrelevant data from which heis presumed to have been able, with his expertise and with adequate time, to havefound the critical data. It ignores the real world conditions under which examinerswork." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q.289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to notjust disclose pertinent prior art references but to make a disclosure in such way as notto "bury" it within other disclosures of less relevant prior art. See Golden ValleyMicrowave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind.1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn YanBoats, Inc. v. Sea LarkBoats, Inc. etaL, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It isunreasonable for Examiner to review all of the cited references thoroughly. By initialingthe accompanying 1449 forms, Examiner is merely acknowledging the submission ofthe cited references and indicating that only a cursory review has been made. 
              	Double patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
          A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9, 16 and their dependents of the instant application rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 14-16 of U.S. Patent No. US 9193445.    
Although the conflicting claims are not identical, they are not patentably distinct from
each other because they are obvious variations.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1, 8 and 16   the phrases "the outboard end of a wing of an aircraft”. There is insufficient antecedent basis for this limitation in the claim.
Re claims 9 and 16   recite the limitation "the wing plane”.  There is insufficient antecedent basis for this limitation in the claim.

The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art
 None Patent Literature included in the IDS dated 06/12/2015 included in the patent application 14/689831. (General Arrangement-MD-12, Announced in April 1992). Hereinafter NPL.
Gabriel.   (US 4605183, Swing wing glider).
Barriety.   (US 6827314, Aircraft with active control of the warping of its wings).

                          Claim Rejections - 35 USC § 103
               The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

         Claims 1-18    are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over NPL in view of Gabriel and further in view of Barriety. 
        
   	Re claim 1    Referring to the figures and the Detailed Description, NPL discloses: A wing tip device fixed to an outboard end of a wing of an aircraft, the wing (see fig. below of MD-12 AIRCRAFT), and wherein the wing defines a wing plane (see fig. below of MD-12 AIRCRAFT which is the same aircraft depicted in the NPL drawings, reproduced below for the purpose of having a clear figure of the winglet), the wing tip device comprising: 
an upper wing-like element projecting upwardly with respect to the wing plane and having a trailing edge (see fig. below); and
 a lower wing-like element fixed with respect to the upper wing-like element and having a root chord and a trailing edge (see fig. below), the lower wing-like element root chord intersecting with the upper wing-like element, and the lower wing-like element projecting downwardly from the intersection (see fig. below), 
wherein the upper wing-like element is larger than the lower wing-like element and the trailing edge of the lower wing-like element is adjacent the trailing edge of the upper wing-like element at the intersection (see fig. below), 
However NPL fails to teach as disclosed by Gabriel:  an included angle between the upper and lower wing-like elements at the intersection is less than, or equal to, 160 degrees (fig. 6, items 48 and 49).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Gabriel  teachings of an included angle between the upper and lower wing-like elements at the intersection is less than, or equal to, 160 degrees into the NPL to provide automatic, substantially instantaneous adjustment of the wing extension angle in response to speeds. 
On the other hand NPL, as modified above, fails to teach as disclosed by Barriety:  the wing tip device is arranged such that the lower wing-like element at least partially off-sets a span reduction resulting from the wing undergoing aeroelastic deformation during flight (col. 3:49-61, please note, due to the flexion and dewarping of the wing caused by the aerodynamic lift forces exerted on the wing, the lower wing like element off-sets- at least partially and a span reduction resulting from the wing undergoing aeroelastic deformation during flight; in addition the limitation defined above is rejected under principles of inherency (see col 1: 24-33); thus under principles of inherency in a single prior art reference, or that the claimed invention was previously known or embodied in a single prior art device or practice.  Kalman v. Kimberly-Clark Corp., 218 USPQ 789.). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Barriety teachings of the wing tip device is arranged such that the lower wing-like element at least partially off-sets a span reduction resulting from the wing undergoing aeroelastic deformation during flight into the NPL, as modified above, to reduce the dewarping of the wings. 

    PNG
    media_image1.png
    447
    469
    media_image1.png
    Greyscale

Re claim 2    Referring to the figures and the Detailed Description, NPL, as modified above, discloses: The wing tip device according to claim 1, wherein the wing tip device is arranged such that when the aircraft is on the ground and the wing is subjected to downward deflection due to full fuel load (Barriety col. 3:49-61, as it is a well-known fact due to the added weight of the full fuel load), a tip of the upper wing-like element extends to an upper-element ground span (Barriety col. 3:49-61, as it is a well-known fact), and a tip of the lower element extends to a lower-element ground span (Barriety col. 3:49-61, as it is a well-known fact), wherein the wing tip device is arranged such that when the aircraft is in flight such that there is aeroelastic deformation of the wing, the tip of the upper wing-like element extends to an upper-element flight span (Barriety col. 3:49-61, as it is a well-known fact due to the aerodynamic forces exerted on the wing), and the tip of the lower element extends to a lower-element flight span (Barriety col. 3:49-61, as it is a well-known fact due to the aerodynamic forces exerted on the wing), and wherein the wing tip device is arranged such that the upper-element flight span is less than the upper-element ground span and the lower element flight span is greater than the upper element flight span (Barriety col. 3:49-61, as it is a well-known fact).

 	Re claim 3    Referring to the figures and the Detailed Description, NPL, as modified above, discloses: The wing tip device according to claim 2, wherein the wing tip device is arranged such that the upper-element ground span is greater than or equal to the lower- element ground span (Barriety col. 3:49-61, as it is a well-known fact since no aerodynamic forces exerted on the wing).

Re claim 4    Referring to the figures and the Detailed Description, NPL, as modified above, discloses: The wing tip device according to claim 1, wherein the wing tip device is arranged such that when the aircraft is on the ground and the wing is subjected to downward deflection due to full fuel load, a tip of the lower wing-like element extends no further outboard in a spanwise direction than a tip of the upper wing-like element (Barriety col. 3:49-61, as it is a well-known fact since no aerodynamic forces exerted on the wing and only the fuel weight acting on the wing).

	Re claim 5    Referring to the figures and the Detailed Description, NPL, as modified above, discloses: The wing tip device according to claim 4, wherein the wing tip device is arranged such that when the aircraft is on the ground and the wing is subjected to downward deflection due to full fuel load, a spanwise extent of the tip of the lower wing- like element is substantially equal to a spanwise extent of the tip of the upper wing-like element (Barriety col. 3:49-61 and Gabriel fig. 4, items 42 and 44, as it is well-known fact the full fuel load of an aircraft in the has a certain weight value that corresponds to a downward deflection due to the known weight value; thus determining the optimum angle between the upper and lower wing-like elements since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).).

Re claim 6    Referring to the figures and the Detailed Description, NPL, as modified above, discloses:   The wing tip device according to claim 5, wherein the wing tip device is arranged such that when the aircraft is in flight such that there is aeroelastic deformation of the wing, the tip of the lower wing-like element extends further outboard in a spanwise direction than the tip of the upper wing-like element (Barriety col. 3:49-61 and Gabriel fig. 4, items 42 and 44, as it is a known fact due to the aerodynamic forces exerted on the wing that causes aeroelastic deformation of the wing upwardly and the tip of the lower wing-like element extends further outboard).

Re claim 7    Referring to the figures and the Detailed Description, NPL, as modified above, discloses: The wing tip device according to claim 1, wherein the wing tip device is arranged such that a spanwise extent of the wing and wing tip device in a ground shape is substantially equal to an airport compatibility gate limit (NPL, as modified above, absent of  any specific definition of “an airport compatibility gate limit” in the specification, a spanwise extent of the wing and wing tip device in a ground shape is substantially equal to an airport compatibility gate limit that is having a ground shape that is substantially equal to an airport compatibility gate limit, since the aircraft in NPL and Barriety that used in the rejection are designed to operate from airports that comprise gates, thus the limitation above are met).

Re claim 8    Referring to the figures and the Detailed Description, NPL, as modified above, discloses: An aircraft comprising: the wing and wing tip device fixed to the outboard end of the wing according to claim 1 (NPL see fig. above).

Re claim 9    Referring to the figures and the Detailed Description, NPL, as modified above, discloses:  A method of fitting, or retro-fitting, a wing of an aircraft, comprising: attaching a wing tip device to an outboard end of the wing, the wing tip device including: an upper wing-like element projecting upwardly with respect to the wing plane and having a trailing edge; and a lower wing-like element fixed with respect to the upper wing-like element and having a root chord and a trailing edge, the lower wing-like element root chord intersecting with the upper wing-like element, and the lower wing-like element projecting downwardly from the intersection, wherein the upper wing-like element is larger than the lower wing-like element and the trailing edge of the lower wing-like element is adjacent the trailing edge of the upper wing-like element at the intersection, and wherein an included angle between the upper and lower wing-like elements at the intersection is less than, or equal to, 160 degrees; and configuring the wing tip device such that the lower wing-like element at least partially off-sets a span reduction resulting from the wing undergoing aeroelastic deformation during flight. 
(Claim 9 is similar in scope to Claim 1; therefore, Claim 9 is rejected under the same rationale as Claim 1). 

Re claims 10 and 17    Referring to the figures and the Detailed Description, NPL, as modified above, discloses:  The method, further comprising: configuring the wing tip device such that when the aircraft is on the ground and the wing is subjected to downward deflection due to full fuel load, a tip of the upper wing-like element extends to an upper-element ground span, and a tip of the lower element extends to a lower-element ground span;  configuring the wing tip device such that when the aircraft is in flight and there is aeroelastic deformation of the wing, the tip of the upper wing-like element extends to an upper-element flight span, and the tip of the lower element extends to a lower-element flight span; and configuring the wing tip device such that the upper-element flight span is less than the upper-element ground span and the lower element flight span is greater than the upper element flight span.
(Claims 10 and 17 are similar in scope to Claim 2; therefore, Claim 10 is rejected under the same rationale as Claim 2). 
 
Re claims 11 and 18    Referring to the figures and the Detailed Description, NPL, as modified above, discloses: The method, further comprising: configuring the wing tip device such that the upper-element ground span is greater than or equal to the lower-element ground span. 
(Claims 11 and 18 are similar in scope to Claim 3; therefore, Claims 11 and 18 are is rejected under the same rationale as Claim 3). 

Re claim 12    Referring to the figures and the Detailed Description, NPL, as modified above, discloses: The method according to claim 9, further comprising: configuring the wing tip device such that when the aircraft is on the ground and the wing is subjected to downward deflection due to full fuel load, a tip of the lower wing-like element extends no further outboard in a spanwise direction than a tip of the upper wing- like element. 
(Claim 12 is similar in scope to Claim 4 therefore; Claim 12 is rejected under the same rationale as Claim 4). 

Re claim 13    Referring to the figures and the Detailed Description, NPL, as modified above, discloses: The method according to claim 12, further comprising: configuring the wing tip device such that when the aircraft is on the ground and the wing is subjected to downward deflection due to full fuel load, a spanwise extent of the tip of the lower wing-like element is substantially equal to a spanwise extent of the tip of the upper wing-like element. 
(Claim 13 is similar in scope to Claim 5; therefore, Claim 13 is rejected under the same rationale as Claim 5). 

Re claim 14    Referring to the figures and the Detailed Description, NPL, as modified above, discloses:  The method according to claim 13, further comprising: configuring the wing tip device such that when the aircraft is in flight and the wing undergoes aeroelastic deformation, the tip of the lower wing-like element extends further outboard in a spanwise direction than the tip of the upper wing-like element.
(Claim 14 is similar in scope to Claim 6; therefore, Claim 14 is rejected under the same rationale as Claim 6).  

Re claim 15    Referring to the figures and the Detailed Description, NPL, as modified above, discloses:   The method according to claim 9, wherein a spanwise extent of the wing and wing tip device in a ground shape is substantially equal to an airport compatibility gate limit.
(Claim 15 is similar in scope to Claim 7; therefore, Claim 15 is rejected under the same rationale as Claim 7). 

Re claim 16    Referring to the figures and the Detailed Description, NPL, as modified above, discloses:  A method of modifying a wing tip device fixed to, or for fixing to, the outboard end of a wing of an aircraft, the wing defining a wing plane, the existing wing tip device comprising an upper wing-like element projecting upwardly with respect to the wing plane and having a trailing edge, comprising: providing a lower wing-like element smaller than the upper wing-like element and having a root chord and a trailing edge; fixing the lower wing-like element to the upper wing-like element such that the lower wing-like element root chord intersects with the upper wing-like element, the lower wing-like element projects downwardly from the intersection, the trailing edge of the lower wing-like element is adjacent the trailing edge of the upper wing-like element at the intersection, and an included angle between the upper and lower wing-like elements at the intersection is less than, or equal to, 160 degrees; and configuring the wing tip device such that the lower wing-like element at least partially off-sets a span reduction resulting from the wing undergoing aeroelastic deformation during flight. 
(Claim 16 is similar in scope to Claims 1 and 9; therefore, Claim 16 is rejected under the same rationale as Claims 1 and 9). 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642